Darrell Hickman, Justice, dissenting. Patricia Bakri was charged with obtaining $11,985 from Ray Parker by means of false pretense. The state introduced evidence that it was represented to Mr. Parker that he would have an exclusive distributorship for Fort Smith and with that distributorship certain marketing advantages. According to the evidence, Bakri promised two others the same thing at the same time. The majority are holding that because an exclusive dealership was merely promised, there can be no violation of the criminal law of false pretense. It was a matter for the jury to decide whether or not Bakri was guilty of false pretenses. The state made a case and the conviction should be permitted to stand. This was nothing more than a pure and simple con game and the law was designed to protect individuals from this type of larceny. Legal distinctions made by the majority are too fine. Parker was promised an exclusive dealership in the Fort Smith area. At the same time his money was taken, two other individuals paid money for exclusive distributorships in the same area That is pretty strong evidence that the promise of an exclusive distributorship was false. I would affirm the judgment of the lower court.